McGOHEY, District Judge.
This is a motion for a preliminary injunction against alleged infringement of United States Design Patent No. D.156,234 for a woman’s glove issued November 29, 1949, to Ross H. Higier who on the following day assigned it to the plaintiff. The suit was commenced by the filing of the complaint on March 3, 1950.
I am unable to detect any facts or circumstances here to exempt this case from the rulings of the Court of Appeals, Second Circuit, in Belding Heminway Co. v. Future Fashions, Inc., 2 Cir., 143 F.2d 216 and White et al. v. Leanore Frocks, Inc., 2 Cir., 120 F.2d 113.
The defendants’ affidavits and exhibits certainly raise an issue as to the patent’s validity, and the proof offered by plaintiff to show public acquiescence, in my opinion, fails to do so.
'The motion for preliminary injunction is accordingly denied. Submit order.